 

--------------------------------------------------------------------------------

Record and Return to:
Harrison C. Smith, Esq.
Krooth & Altman LLP
1850 M Street NW, Suite 400
Washington, DC 20036








DEED OF TRUST


With Assignment of Rents




THIS DEED OF TRUST, made as of the first day of November, 2012, by and
between, EMERICHIP PHOENIX LLC, a limited liability company organized and
existing under the laws of the State of Delaware, with offices at 3131 Elliott
Ave., Suite 500, Seattle, WA 98121, herein called Trustor, and CHICAGO TITLE
INSURANCE COMPANY, whose address is 2390 E. Camelback Rd., Suite 325, Phoenix,
AZ 85016, herein called Trustee, and KEYCORP REAL ESTATE CAPITAL MARKETS, INC.,
an Ohio corporation, with offices at 8115 Preston Road, Suite 800, Dallas, Texas
75225, herein called Beneficiary.


WITNESSETH:  That Trustor grants, transfers, and assigns to Trustee in trust,
upon the trusts, covenants, conditions and agreements and for the uses and
purposes hereinafter contained, with power of sale, all that real property
situate, lying and being in Maricopa County, State of Arizona, described as
follows:






SEE EXHIBIT "A" ATTACHED HERETO
AND MADE A PART HEREOF.






Together with the rents, issues, and profits thereof, SUBJECT, HOWEVER, to the
right, power, and authority hereinafter given to and conferred upon Beneficiary
to collect and apply such rents, issues, and profits; and together with all
buildings and improvements of every kind and description now or hereafter
erected or placed thereon, and all fixtures, including but not limited to all
gas and electric fixtures, engines and machinery, radiators, heaters, furnaces,
heating equipment, laundry equipment, steam and hot-water boilers, stoves,
ranges, elevators and motors, bath tubs, sinks, water closets, basins, pipes,
faucets and other plumbing and heating fixtures, mantels, cabinets,
refrigerating plant and refrigerators, whether mechanical or otherwise, cooking
apparatus and appurtenances, and all shades, awnings, screens, blinds and other
furnishings, it being hereby agreed that all such fixtures and furnishings shall
to the extent permitted by law be deemed to be permanently affixed to and a part
of the realty; and


Together with all building materials and equipment now or hereafter delivered to
said premises and intended to be installed therein; and


Together with all articles of personal property now or hereafter attached to or
used in and about the building or buildings now erected or hereafter to be
erected on the lands described which are necessary to the complete and
comfortable use and occupancy of such building or buildings for the purposes for
which they were or are to be erected, including all other goods and chattels and
personal property as are ever used or furnished in operating a building, or the
activities conducted therein, similar to the one herein described and referred
to, and all renewals or replacements thereof or articles in substitution
therefor, whether or not the same are, or shall be attached to said building or
buildings in any manner, and said Trustor agrees to execute a

 
 

--------------------------------------------------------------------------------

 






-- 2--

chattel mortgage covering the aforesaid fixtures and articles of personal
property, at the time of placing such personal property or any part thereof in
the building or buildings to be erected on the lands herein described in the
manner and form required by law, at its expense and satisfactory to the
Beneficiary.


To have and to hold the property hereinbefore described together with
appurtenances to the Trustee, its or his successors and assigns forever.


FOR THE PURPOSE of securing performance of each agreement of Trustor herein and
payment of a just indebtedness of the Trustor to the Beneficiary in the
principal sum of FOUR MILLION EIGHTY THOUSAND AND NO/100THS DOLLARS
($4,080,000.00), evidenced by its note of even date herewith, bearing interest
from date on outstanding balances at Two and Seventy Hundredths per centum
(2.70%) per annum, said principal and interest being payable in monthly
installments as provided in said note with a final maturity of December 1, 2042,
which note is identified as being secured hereby by a certificate thereon.  Said
note and all of its terms are incorporated herein by reference and this
conveyance shall secure any and all extensions thereof, however evidenced.


AND TO PROTECT THE SECURITY OF THIS DEED OF TRUST, TRUSTOR COVENANTS AND AGREES:


1.  
That it will pay the Note at the times and in the manner provided therein;



     2.           That it will not permit or suffer the use of any of the
property for any purpose other than the use for which the same was intended at
the time this Deed of Trust was executed;


     3.           That the Regulatory Agreement, if any, executed by the Trustor
and the Secretary of Housing and Urban Development, acting by and through the
Federal Housing Commissioner, which is being recorded simultaneously herewith,
is incorporated in and made a part of this Deed of Trust.  Upon default under
the Regulatory Agreement and upon the request of the Secretary of Housing and
Urban Development, acting by and through the Federal Housing Commissioner, the
Beneficiary, at its option, may declare the whole of the indebtedness secured
hereby to be due and payable;


     4.           That all rents, profits and income from the property covered
by this Deed of Trust are hereby assigned to the Beneficiary for the purpose of
discharging the debt hereby secured. Permission is hereby given to Trustor so
long as no default exists hereunder, to collect such rents profits and income
for use in accordance with the provisions of the Regulatory Agreement;


     5.           That upon default hereunder Beneficiary shall be entitled to
the appointment of a receiver by any court having jurisdiction, without notice,
to take possession and protect the property described herein and operate same
and collect the rents, profits and income therefrom;


     6.           That at the option of the Trustor the principal balance
secured hereby may be reamortized on terms acceptable to the Secretary of
Housing and Urban Development, acting by and through the Federal Housing
Commissioner if a partial prepayment results from an award in condemnation in
accordance with provisions of Paragraph 8 herein, or from an insurance payment
made in accordance with provisions of Paragraph 7 herein, where there is a
resulting loss of project income;


     7.           That the Trustor will keep the improvements now existing or
hereafter erected on the deeded property insured against loss by fire and such
other hazards, casualties, and contingencies, as may be stipulated by the
Secretary of Housing and Urban Development, acting by and through the Federal
Housing Commissioner upon the insurance of the Deed of Trust and other hazards
and liabilities as may be required from time to time by the Beneficiary, and
such insurance shall be evidenced by standard fire and extended coverage
insurance policy or policies, in amounts not less than necessary to comply with
the applicable Coinsurance Clause percentage, but in no event shall the amounts
of coverage be less than 80 percent of the Insurable Values or not less than the

 
 

--------------------------------------------------------------------------------

 






-- 3--

unpaid balance of the insured Deed of Trust, whichever is the lesser, and in
default thereof the Beneficiary shall have the right to effect insurance.  Such
policies shall be endorsed with standard Mortgagee clause with loss payable to
the Beneficiary and shall be deposited with the Beneficiary.  The insurance
company providing such coverage shall be selected by Mortgagor, subject to
approval by Mortgagee, which approval shall not be unreasonably withheld.


That if the premises covered hereby, or any part thereof, shall be damaged by
fire or other hazard against which insurance is held as hereinabove provided,
the amounts paid by any insurance company in pursuance of the contract of
insurance to the extent of the indebtedness then remaining unpaid, shall be paid
to the Beneficiary, and, at its option, may be applied to the debt or released
for the repairing or rebuilding of the premises or, with the consent of the
Secretary of Housing and Urban Development, applied to the debt or used for
other purposes.  Any unexpired insurance shall inure to the benefit of, and pass
to, the purchaser of the property covered thereby at any Trustee’s sale held
hereunder;


     8.           That all awards of damages in connection with any condemnation
for public use of, or injury to, any of said property are hereby assigned and
shall be paid to Beneficiary, who may apply the same to payment of the
installments last due under said Note, and Beneficiary is hereby authorized, in
the name of Trustor, to execute and deliver valid acquittances thereof and to
appeal from any such award.  No amount applied to the reduction of the principal
amount due shall be considered an optional prepayment as the term is used in the
Deed of Trust and the Note secured hereby, nor relieve the Trustor from making
regular monthly payments commencing on the first month following the date of
receipt of the award.


     9.           Together with and in addition to the monthly payments of
interest or of principal and interest payable under the terms of said note, to
pay to Beneficiary monthly until said note is fully paid, beginning on the first
day of the first month after the date hereof, the following sums:


(29)  
An amount sufficient to provide the Beneficiary with funds to pay the next
mortgage insurance premium if this instrument and the note secured hereby are
insured, or a monthly service charge, if they are held by the Secretary of
Housing and Urban Development, as follows:



(29)  
If and so long as said note of even date and this instrument are insured or are
reinsured under the provisions of the National Housing Act, an amount sufficient
to accumulate in the hands of the Beneficiary one month prior to its due date
the annual mortgage insurance premium, in order to provide such Beneficiary with
funds to pay such premium to the Secretary of Housing and Urban Development,
pursuant to the National Housing Act, as amended, and applicable Regulations
thereunder, or



 (II)           Beginning with the first day of the month following an
assignment of this instrument and the note secured hereby to the Secretary of
Housing and Urban Development, a monthly service charge which shall be an amount
equal to one-twelfth of forty-five hundredths percent (1/12 of 0.45%) of the
average outstanding principal balance due on the note computed for each
successive year beginning with the first of the month following such assignment,
without taking into account delinquencies or prepayments.


(b)           A sum equal to the ground rents, if any, next due, plus the
premiums that will next become due and payable on policies of fire and other
property insurance covering the premises covered hereby, plus water rates, taxes
and assessments next due on the premises covered hereby (all as estimated by the
Beneficiary) less all sums already paid therefor divided by the number of months
to elapse before one month prior to the date when such ground rents, premiums,
water rates, taxes and assessments will become delinquent, such sums to be held
by Beneficiary in trust to pay said ground rents, premiums, water rates, taxes,
and special assessments.


I           All payments mentioned in the two preceding subsections of this
paragraph and all payments to be made under the note secured hereby shall be
added together and the aggregate

 
 

--------------------------------------------------------------------------------

 






-- 4--

amount thereof shall be paid each month in a single payment to be applied by
Beneficiary to the following items in the order set forth:


(29)  
premium charges under the Contract of Insurance with the Secretary of Housing
and Urban Development, acting by and through the Federal Housing Commissioner or
service charge;



(II)           ground rents, taxes, special assessments, water rates, fire and
other  property insurance premiums;


(III)           interest on the note secured hereby;


(IV)           amortization of the principal of said note.


     10.                      Any excess funds accumulated under paragraph (b)
above remaining after payment of the items therein mentioned, shall be credited
to subsequent monthly payments of the same nature required thereunder; but if
any such item shall exceed the estimate therefor, the Trustor shall without
demand forthwith make good the deficiency.  Failure to do so before the due date
of such item shall be a default hereunder.  In case of termination of the
Contract of Mortgage Insurance by prepayment of the mortgage in full, or
otherwise (except as hereinafter provided) accumulations under paragraph (a)
above not required to meet payments due under the Contract of Mortgage
Insurance, shall be credited to the Trustor.  If the property is sold under
foreclosure or is otherwise acquired by the Beneficiary after default any
remaining balance of the accumulations under paragraph (b) above shall be
credited to the principal of the debt as of the date of commencement of
foreclosure proceedings or as of the date the property is otherwise acquired;
and accumulations under paragraph (a) above shall be similarly applied unless
required to pay sums due to the Secretary of Housing and Urban Development,
acting by and through the Federal Housing Commissioner under the Contract of
Mortgage Insurance;


     11.                      To keep said property in good condition and
repair, not to remove or demolish any buildings thereon; to complete or restore
promptly and in good and workmanlike manner any building which may be
constructed, damaged, or destroyed thereon and to pay when due all claims for
labor performed and materials furnished therefor; to comply with all laws
affecting said property or requiring any alterations or improvements to be made
thereon; not to commit or permit waste thereof; not to commit, suffer or permit
any act upon said property in violation of law and/or covenants, conditions
and/or restrictions affecting said property; not to permit or suffer any
alterations of or addition to the buildings or improvements hereafter
constructed in or upon said property without the consent of the Beneficiary.


     12.                      To appear in and defend any action or proceeding
purporting to affect the security hereof or the rights or powers of Beneficiary
or Trustee, and to pay all costs and expenses, including cost of evidence of
title and attorney’s fees in a reasonable sum, in any such action or proceeding
in which Beneficiary or Trustee may appear;


     13.                      Should Trustor fail to make any payment or do any
act as herein provided, then Beneficiary or Trustee, but without obligation so
to do and without notice to or demand upon Trustor and without releasing Trustor
from any obligation hereof, may make or do the same in such manner and to such
extent as either may deem necessary to protect the security hereof, Beneficiary
or Trustee being authorized to enter upon said property for such purposes; may
commence, appear in and/or defend any action or proceeding purporting to affect
the security hereof or the rights or powers of Beneficiary or Trustee; may pay,
purchase, contest, or compromise any encumbrance, charge, or lien which in the
judgment of either appears to be prior or superior hereto; and, in exercising
any such powers, may pay necessary expenses, employ counsel and pay his
reasonable fees;


     14.                      The Beneficiary shall have the right to pay
mortgage insurance premiums or fire and other property insurance premiums when
due to the extent that monthly payments made hereunder for

 
 

--------------------------------------------------------------------------------

 






-- 5 --

the purpose of meeting same are insufficient.  All such payments made by the
Beneficiary shall be added to the principal sum secured hereby;


     15.                      To pay immediately and without demand all sums so
expended by Beneficiary or Trustee, under permission given under this Deed of
Trust, with interest from date of expenditure at the rate specified in said
note;


     16.                      That the funds to be advanced hereunder are to be
used in the construction of certain improvements on the lands herein described
in accordance with a certain building loan agreement made by and between the
Trustor and the Beneficiary dated of even date herewith which said building loan
agreement (except such part or parts thereof as may be inconsistent herewith) is
incorporated herein by reference to the same extent and effect as if fully set
forth herein, and made a part of this Deed of Trust; and on the failure of the
Trustor to keep and perform all the covenants, conditions, and agreements of
said building loan agreement, thereupon, the principal sum and all arrears of
interest, and other charges provided for herein shall at the option of the
Beneficiary of this Deed of Trust become due and payable, anything contained
herein to the contrary notwithstanding.  This covenant shall be terminated upon
the completion of the building or buildings to the satisfaction of the
Beneficiary and the making of the final advance as provided in said building
loan agreement;


     17.                      The Trustor further covenants that it will not
voluntarily create, suffer, or permit to be created against the property subject
to this Deed of Trust any lien or liens inferior or superior to the lien of this
Deed of Trust and further that it will keep and maintain the same free from the
claim of all persons supplying labor or materials which will enter into the
construction of any and all buildings now being erected or to be erected on said
premises;


     18.                      That the improvements about to be made upon the
premises, covered by the Deed of Trust, and all plans and specifications comply
with all municipal ordinances and regulations and all of other regulations made
or promulgated, now or hereafter, by lawful authority, and that the same will
upon completion comply with all such municipal ordinances and regulations and
with the rules of the applicable fire rating or inspection organization, bureau,
association or office;


     19.                      That so long as this Deed of Trust and the said
note secured hereby are insured under the provisions of the National Housing
Act, or held by the Secretary of Housing and Urban Development, it will not
execute or file for record any instrument which imposes a restriction upon the
sale or occupancy of the mortgaged property on the basis of race, color, or
creed.


IT IS MUTUALLY AGREED THAT:


     20.                      That if the construction of the improvements
herein referred to shall not be carried on with reasonable diligence, or shall
be discontinued at any time for any reason other than strikes or lockouts, the
Beneficiary, after due notice to the Trustor or any subsequent owner, is hereby
invested with full and complete authority to enter upon the said premises,
employ watchmen to protect such improvements from depredation or injury and to
preserve and protect the personal property therein, and to continue any and all
outstanding contracts for the erection and completion of said building or
buildings, to make and enter into any contracts and obligations wherever
necessary, either in its own name or in the name of the Trustor, and to pay and
discharge all debts, obligations and liabilities incurred thereby.  All such
sums so advanced by the Beneficiary (exclusive of advances of the principal of
the indebtedness secured hereby) shall be added to the principal of the
indebtedness secured hereby and shall be secured by this Deed of Trust and shall
be due and payable on demand with interest at the rate specified in said note,
but no such advances shall be insured unless same are specifically approved by
the Secretary of Housing and Urban Development, acting by and through the
Federal Housing Commissioner prior to the making thereof;


     21.                      Upon default by Trustor in making any monthly
payment provided for herein or in the note secured hereby, and if such default
is not made good prior to the due date of the next such installment, or if
Trustor shall fail to perform any covenant or agreement in this Deed of Trust,

 
 

--------------------------------------------------------------------------------

 






-- 6 --

the Beneficiary may declare all sums secured hereby immediately due and payable
by delivery to Trustee of written declaration of default and demand for sale,
and of written notice of default and of election to cause the property to be
sold, which notice Trustee shall cause to be duly filed for record and the
Beneficiary may foreclose this Deed of Trust.  Beneficiary shall also deposit
with Trustee this Deed, the note and all documents evidencing expenditures
secured hereby;


     22.                      After Trustee shall have published, posted,
recorded and mailed Notice of Sale as then required by law, Trustee, without
demand on Trustor, shall sell said property at the time and place fixed by it in
said notice of sale, either as a whole or in separate parcels, and in such order
as it may determine at public auction to the highest bidder for cash in lawful
money of the United States, payable at time of sale.  Trustee may postpone sale
of all or any portion of said property by public announcement at the time and
place of sale, and from time to time thereafter may postpone the sale by public
announcement at the time fixed by the preceding postponement.  Trustee shall
deliver to the purchaser its Deed conveying the property so sold, but without
any covenant or warranty, express or implied.  Any person, including Trustor,
Trustee, or Beneficiary, may purchase at the sale.  The Trustee shall apply the
proceeds of sale to payment of (1) the expenses of such sale, together with the
reasonable expenses of this trust including therein reasonable Trustee’s fees or
attorney’s fees for conducting the sale, and the actual cost of publishing,
recording, mailing and posting notice of the sale; (2) the cost of any search
and/or other evidence of title procured in connection with such sale and revenue
stamps on Trustees’ Deed; (3) all sums expended under the terms hereof, not then
repaid, with accrued interest at the rate specified in said note; (4) all other
sums then secured hereby; and (5) the remainder, if any, to the person or
persons legally entitled thereto;


     23.                      Beneficiary may from time to time substitute a
successor or successors to any Trustee named herein or acting hereunder to
execute this Trust.  Upon such appointment, and without conveyance to the
successor trustee, the latter shall be vested with all title, powers, and duties
conferred upon any Trustee herein named or acting hereunder.  Each said
appointment and substitution shall be made by written notice thereof executed by
Beneficiary, containing reference to this Deed, the original parties thereto,
the pertinent recording information, and its place of record.  Such substitution
shall become effective upon the mailing of copies of said notice by registered
or certified mail, postage prepaid, to the Trustor, the Trustee and successor
Trustee, and upon the recordation of said notice in the office of the county
recorder of the county in which the trust property is situated.


     24.                      The pleading of any statute of limitations as a
defense to any and all obligations secured by this Deed is hereby waived to the
full extent permissible by law;


     25.                      Upon written request of Beneficiary stating that
all sums secured hereby have been paid, and upon surrender of this Deed of Trust
and said note to Trustee for cancellation and retention and upon payment of its
fees, Trustee shall reconvey, without warranty, the property then held
hereunder.  The recitals in such reconveyance of any matters or fact shall be
conclusive proof of the truthfulness thereof.  The grantee in such reconveyance
may be described as “the person or persons legally entitled thereto;”


     26.                      The trust created hereby is irrevocable by
Trustor;


     27.                      This Deed of Trust applies to, inures to the
benefit of, and binds all parties hereto, their heirs, legatees, devisees,
administrators, executors, successors, and assigns.  The term “Beneficiary”
shall include not only the original Beneficiary hereunder but also any future
owner and holder including pledges, of the note secured hereby in this Deed,
whenever the context so requires, the masculine gender includes the feminine
and/or neuter, and the singular number includes the plural.  All obligations of
each Trustor hereunder are joint and several;


     28.                      Trustee accepts this Trust when this Deed of
Trust, duly executed and acknowledged, is made public record as provided by
law.  Except as otherwise provided by law the Trustee is not obligated to notify
any party hereto of pending sale under this Deed of Trust or of any action of
proceeding in which Trustor, Beneficiary, or Trustee shall be a party unless
brought by Trustee;

 
 

--------------------------------------------------------------------------------

 






--7--



     29.                      The Undersigned TRUSTOR REQUESTS that a copy of
any notice of sale hereunder be mailed to him at the mailing address opposite
his name hereto.


Mailing Address for Notices
Emerichip Phoenix LLC
3131 Elliott Ave., Suite 500
Seattle, WA 98121
Attention: Eric Mendelsohn


      30.                      Notwithstanding any other provision contained
herein or in the Note, it is agreed that the execution of the Note shall impose
no personal liability upon the Mortgagor nor any of its present or future
members or managers for payment of the indebtedness evidenced thereby and in the
event of a default, the holder of the Note shall look solely to the "Collateral"
(defined below) in satisfaction of the indebtedness evidenced by the Note and
will not seek or obtain any deficiency or personal judgment against the
Mortgagor except such judgment or decree as may be necessary to foreclose and/or
bar its interest in the Collateral, provided, that nothing in this condition and
no action so taken shall operate to impair any obligation of the Mortgagor under
the Regulatory Agreement herein referred to and made a part hereof.  As used
herein, "Collateral" shall mean and include (i) the property subject to this
Deed of Trust and to the rents, issues and profits thereof; (ii) the tangible
and intangible property described in any and all security agreements (whether
executed by the Mortgagor, any lessee or operator of the property or any portion
thereof, or any other party) which now or hereafter secure the Note and the
proceeds and products thereof; (iii) any and all escrows and reserves now or
hereafter required by the Mortgagee and/or the Secretary of Housing and Urban
Development in connection with the property subject to this Deed of Trust
(including, to the extent applicable, replacement reserves accounts, residual
receipts accounts, escrows for insurance premiums, mortgage insurance premiums,
ground rents, taxes, assessments, utility charges and other impositions, and
escrows for working capital, operating deficits, repairs, latent defects, and
offsite improvements); and (iv) any and all property now or hereafter mortgaged,
pledged, conveyed or assigned to secure payment of the Note and the rents,
issues, profits, proceeds and products thereof.








[Signatures appear on following page]





 
 

--------------------------------------------------------------------------------

 






-- 8 --

IN WITNESS WHEREOF the Trustor has caused its name to be hereunto subscribed by
its duly authorized its Senior Vice President as of the day and year herein
first above written.




EMERICHIP PHOENIX LLC
a Delaware limited liability company




By:  /s/ Eric Mendelsohn____________
                                                                   Eric
Mendelsohn
                                                                   Senior VP
Corporate Development






ACKNOWLEDGMENT


STATE OF
_Washington______________                                                                                     ]
] ss:
COUNTY OF
__King____________                                                                           ]


The foregoing instrument was acknowledged before me this October 18th, 2012, by
Eric Mendelsohn, as Senior VP Corporate Development of Emerichip Phoenix LLC, on
behalf of said corporation.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official the day
and year in this Certificate first above written.




_/s/ Melanie Pennington_______________
                                                                                                          
     Melanie Pennington
Notary Public


My Commission Expires: __7.9.15_______________________

 
 

--------------------------------------------------------------------------------

 






 




